Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 19-35, in the reply filed on 02/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no additional burden on the examiner to examine the additional invention.  This is not found persuasive because the search for the coating composition does not require the particulars of the process and the process does not require the particulars of the composition, such as scrub resistance.  Thus the two inventions require different divergent searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Allowable Subject Matter
Claims 19-37 are allowable over the prior art.  None of the prior art is found to teach or sufficiently suggest a coating composition, comprising 	an in-store tintable liquid base paint formulation, comprising 
		the multistage latex polymer having
			at least a first stage with a Tg of greater than about 0 to 120°C; and
			at least a second stage with a Tg of -35°C to 10°C; 
		wherein one or both of the first stage or second stage is formed from one or more ethylenically unsaturated monomers; and

	about 0 to 15 wt% of one or more colorant compositions having volatile organic content (VOC) of less than about 50 g/L;
wherein the colorants are added to the base paint formulation at a point-of-sale to achieve a desired color; and
wherein the coating composition displays a scrub resistance of at least about 800 scrubs.

This application is in condition for allowance except for the presence of claim 38 directed to an invention non-elected with traverse in the reply filed on 02/28/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE